ICJ_008_PeaceTreaties_UNGA_NA_1950-07-18_ADV_01_NA_02_EN.txt. 248

DISSENTING OPINION OF JUDGE AZEVEDO
[Translation.]

Whilst regretting that my opinion differs from that of the Court,
I give an affirmative answer to both questions for the following
reasons :

I.—It is useless to recall here in detail the evolution of law
which tends to carry to its ultimate consequence the execution
of any sort of obligation; the nature of the undertakings must
be examined in order to accept incomplete or imperfect solutions
such as that of damages, in the sole case of de facto or de jure
impossibility.

Once the respect of the human person has been reserved—nemo
ad factum precise cogi potest—the execution of the obligations
to “perform” is therefore pursued until a remedy is found for
a mere declaration of will which the debtor persists in refusing
to make without reason. As regards the pactum de compromittendo,
international law has made certain progress in developing the
formulas regulating passage from arbitration im potentia to arbi-
tration im actu, particularly in respect of the appointment of
arbitrators by the act of a third party.

This is to be explained by the absence of a complete judicial
organization which, in domestic law, prevents too frequent reference
to private judges. But for the same reason, viewed from a dif-
ferent angle, the task of filling the gaps in a treaty is in general
rendered very difficult, in the international field, in the absence
of a person who can assume this delicate rôle of appointing substi-
tute arbitrators.

At any rate, the means permitting international engagements
to be vite adimplett may more easily be found if a clear distinction
is made between the question of the legitimacy of a substitution
of the will and that of the organ entrusted with such action.

2.—Confronted with the fact that it is almost impossible to
provide adequate rules covering an almost infinite number of
concrete cases, it is sufficient that the author of a law or treaty
should set up machinery which can function normally, and the
juridical system will provide for the adaptation required in each
case, without requiring a revision of the acts. On the contrary,
conventions will often be shown to be useless if, by excessive
attachment to the letter of the texts and by resorting to vague
penalties especially when it is known that there is an intention
to evade the agreements, the defects attributed to the under-
takings are allowed to prevail.

31
DISSENTING OPINION OF JUDGE AZEVEDO 249

The specific performance of preliminary contracts does not affect
the sovereignty even of the State which rightfully alienated it to
the extent necessary to permit a replacement of its own choice—
que ab initio erant voluntatis ex post facto funt necessitatis.

It is also of little importance that international obligations
cannot in general be the object of direct penalties, if the execution
of some of them can be pursued up to a certain point ; there should
thus be no hesitation about pursuing the useful results of an arbi-
tration clause, by abandoning the problems raised by the execution
of the decisions at the moment when these are handed down by
the arbitrators. This will be a subsequent stage which is easier
to regulate, for the law would already be declared.

3.—In the present case, the careful and prolonged negotiations
which preceded the drafting of the treaties concerned rule out the
possibility of faults and errors having been committed by the
parties themselves; on the other hand, they derive therefrom
a certain character of compromise often leading to formulas which
are not completely satisfactory to the two parties.

These considerations, however, could not justify the conclusion
that a renunciation for resistance in respect of the appointment
of a third member, a more serious question than the replacement of
the representative of one party, was successfully overcome. Indeed,
the choice of a third member, failing previous agreement, will no
longer be subject to control by the parties, and this affects both
the party which in good faith tried to find an impartial arbitrator and
the party which frustrated such appointment ; whereas, in the nomi-
nation of a national commissioner, where each party enjoys com-
plete liberty to make the designation, the intervention which is exer-
cised as a penalty from the outside would affect only the guilty party.
The normal interest in having a member freely chosen may yield
to the design of frustrating the constitution of the arbitral organ.

4.—It must therefore be admitted that instead of accepting
risks, the parties, whilst providing for disputes, did not contemplate
such unusual eventualities as the denial that the disputes them-
selves existed, or the radical refusal to. appoint national commis-
sioners. There is nothing in the preparatory work of the treaties
to show that the parties contemplated the eventuality of all
disputes remaining without a solution, practically facilitating
the non-performance of the treaties themselves.

At any rate, this failure to provide for every case would not be
irreparable, in view of the juridical principles recalled above
which can overcome undue resistance, as was shown in the Opinion
of the Court which removed the first of the said obstacles. Even
the absence of a clause providing for the substitution of a national
member, as may be found in some treaties, would not lead to such
an irreparable result.

32
DISSENTING OPINION OF JUDGE AZEVEDO 250

5.—It may be observed that a high authority of the United
Nations has been exceptionally invested with broad powers,
which go beyond the functions attributed to him by the Charter.
Indeed, the Secretary-General has been entrusted with a number
of very delicate tasks which all tend to one main end—to ensure
the peaceful settlement of any dispute which may arise between
the parties.

In this way a strict interpretation limited to an examination
of one text only and which takes as its data a partial intention of
the parties, cannot, in my view, prevail, especially if it confirms
the complete breakdown of the whole machinery for solving the
disputes, although.it be recognized in theory that a responsibility
arises from the fact that an international obligation has been
violated.

On the contrary, I believe that the treaties should be interpreted
as a-whole, having regard to the purposes embodied therein. No
effort must be spared to ensure the most perfect execution of
obligations, in spite of imperfections and disadvantages exclusively
due to the obstruction of the party which was under the obligation
to carry out the undertaking.

6.—But the request for an opinion does not contemplate the
maximum result in the application of these principles, as would
be the case, for example, if it attempted to provide for the appoint-
ment of the national commissioners themselves on the basis of an
argument derived a fortiori from the nature and extent of the powers
conferred upon the Secretary-General.

Question III hardly refers to the nomination of the representative
of a recalcitrant State in conjunction with that of the third member,
and the Court must simply confine itself to the problem of the
nomination of a third member independently of the nomination of
the other arbitrators.

In order to determine whether the nomination of the third
member must necessarily follow the designation of the other
members, it must first be admitted that the texts of the relevant
clauses are completely neutral and provide for several solutions.
They are therefore not sufficiently clear to justify the rejection of
any process of interpretation other than the one which confines
itself to the letter of the texts.

To be sure, the current practice is to appoint the third member
after the other members have been appointed, or at the same time,
but this empirical observation by no means justifies our reading
into these texts a condition which does not exist.

7,—What is most interesting, however, is the nature of the
functions attributed to the third arbitrator in each particular case.

International practice makes a clear instinction between two
principal categories of such functions.

33
DISSENTING OPINION OF JUDGE AZEVEDO 251

In a certain number of cases the third member appears on the
scene only when a divergence of views arises between the other
commissioners, and his function in principle is to give the casting
vote ; he may in exceptional circumstances be authorized to adopt
an intermediary solution or even an entirely new one. This position
is exclusively subsidiary and conditional.

In other cases the nomination of a third member takes place
beforehand, and he is even entrusted with the task of presiding
over the work of the commission. He plays a principal rôle which,
however, decreases when the other members agree, even though
he be permitted to give his personal views in any case.

8.—There happens to be a decisive element in the three treaties
which points clearly to the system which has been preferred.

Indeed, these instruments provide for the constitution of two
commissions : one a so-called “conciliation” commission for econo-
mic questions, and the other, which has no name, for disputes in
general.

The first of these is composed of an equal number of represent-
atives of the parties concerned, although the precise number of the
members is not laid down ; nevertheless, if agreement has not been
reached within three months of the dispute having been referred
to the commission, the addition of a third member, appointed by
the Secretary-General, may be required. This is a perfect model
for the réle of the third arbitrator who can only intervene after the
efforts of the other members have failed (Treaties with Hungary,
Bulgaria and Romania, Articles 35, 31 and 32 respectively).

In the other commission the régime of the coincidence of two
opinions is also preferred; but, in this case, the very designa-
tion of the third member by the Secretary-General depends not
upon a time-limit extending from the date when a certain case was
referred, but merely upon disagreement between the parties upon
the appointment of a national of a third State, after a lapse of one
month (the above cited treaties, Articles 40, 36 and 38).

This comparison, within the same treaty, brings out a distinc-
tion which is further emphasized by the creation of a third commis-
sion, provided for only in the treaty with Romania (Article 33).
For instance, for the determination of the prices of goods delivered
as reparations, a third system has been adopted submitting the
controversy to the Heads of Diplomatic Missions at Bucharest. In
case of disagreement, the Secretary-General shall appoint a single
“arbitrator’’ whose decision shali be binding on the parties. Obvi-
ously, this arbitrator is not bound by any of the solutions previously
put forward.

g.—In the present case, it seems therefore arbitrary again to call
upon the Secretary-General to intervene in another circumstance
which the text has not indicated as a condition : the appointment

34
DISSENTING OPINION OF JUDGE AZEVEDO 252

and also perhaps the acceptation of other members. Nor has the
sequence of voting at the time of the decision any relation to that
of the appointment of the members of the organ, as they must all
perform their functions simultaneously.

In the desire to meet a hypothetical intention of the parties, one
runs the risk of losing sight of the main aspect of the question, that
of the réle of the third arbitrator considered from the angle of a
familiar distinction in international law. Even this preoccupation
does not give assurance of a perfect interpretation and, at the same
time, by an inversion of the order followed in the Request for
Opinion, may compel an answer to a question which in the end
must be set aside: Question IV.

10.—Undoubtedly the appointment of this third member would
be useless if ultimately the commission were unable to function.
For that reason, the General Assembly has put Question IV.

Before answering this question, one must, however, underline
another aspect of the function of the commissioners : those that are
to be appointed by the parties have quite openly been considered
as their ‘‘representatives”. This will make it easier for the States
having designated them to replace them.

On the other hand, the position of the third member becomes
more important, as he will in fact become the only true arbitrator,
with the single reservation that he will not be in a position to adopt
another solution than those proposed by the other members. He
will crystallize the majority responsible for the decisions. He will
be the one to define it so that this majority will coincide with the
simple juxtaposition of two votes on the same side.

Obviously, if the two representatives of the parties agree, it
is useless for the third member to give a verdict. But in this case
there would be no dispute, the latter having been settled by the
agreement of those who would then be really agents for the Govern-
ments reaching a compromise.

On the other hand, it is equally certain that the concept of minor-
ity ceases to have any value by eradicating the relative character
which may be attributed to it and to the corresponding concept
of majority, the latter being transformed into unanimity.

11.—-One finds in the records of international law a series of
cases in which an arbitration organ saw its initial composition
disturbed by the disappearance of one member, either by accidental
circumstances or because of the action of that member or of the
State which had appointed him, action taken either openly or
indirectly.

The practice of keeping in function such a tribunal is justified by
the desire not to put wrongful conduct at an advantage. The same
solution must prevail, therefore, in the case of absence of a member
ab initio, particularly if his absence is not due to circumstances

35
DISSENTING OPINION OF JUDGE AZEVEDO 253

beyond the control of the party which should have appointed him.

In the first case, the majority is also formed by the remaining
members. There is no opposition left, as the organ comprises three
members. One is not confronted either by a situation different
from the one envisaged by the parties, or even by a revision of the
treaty with a view to obtain an abstention from the remaining
judges and thereby the closure of the tribunal. In fact, it is only
the natural consequence of a specific sanction required by the
nature of the obligation disregarded by one of the parties.

There is no essential difference between the two cases. If one
does not wish to see form overrule substance, one is compelled to
adopt the same solution br eadem ratio, 1b1 idem jus.

An excessive respect for mere formulæ should not result in the
extension of a mere concept such as, for instance, the one of the
“fundamental procedural order” which has sometimes been put
forward to give exceptional importance to the time of the constitu-
tion of an organ, to the detriment of social exigencies and for the
exclusive benefit of those who are forgetful of their promises,
whether they be individuals or States.

12.—The most critical moment for a deliberative organ is not
the time of its organization, but the time when, fulfilling its purpose,
it makes a decision which alone will carry legal effect in casu.

The organ which loses a member without being able to replace
him remains, from another angle, in a more serious position than
the one which started its work with an incomplete bench, but
in the hope or, at least, with the possibility that a change in
the attitude of the defaulting State before the end of its work would
permit its completion. It is impossible ever to foresee with certainty
the maintenance or the abandonment of a diplomatic position.

Excessive liking for abstractions should therefore not lead to
the rejection of the extension of a reasonable solution accepted
without reservations in international law, such as that of the func-
tioning of an incomplete tribunal, not only in an analogous case,
but also in a case where this application would be justified for
major reasons.

It is true that the work of these commissions might not bring
complete results because decisions will not be made in case of
disagreement between the two. members. But the same result
would occur if one member had disappeared during the term of
office of the tribunal.

The commission would at least fulfil part of its purpose in deciding
cases where agreement was complete. This would give some satisfac-
tion to the principle of effectivity.

36
DISSENTING OPINION OF JUDGE AZEVEDO 254

13.—It is also necessary to remember the distinction between
the notion of composition of an organ and of quorum permitting
its operation.

Although consisting of fifteen members, the International Court
of Justice could not, for instance, start functioning before some of
the judges have been elected (Statute, Article 12, paragraph 3),
or before all have accepted their. election ?

14.—It may be observed that the member most qualified to
express the views of the recalcitrant State might, in voting, modify
the opinion of the third member. That is an indisputable disadvant-
age, but it is quite as serious as some others which continually
occur in cases of wrongful admission by a party and which, for
example, lead to the absence of any definite expression of the
questions to be decided, to the absence of rules of procedure and
of substance, and even to the insufficiency of evidence.

All this, however, constitutes a large part, if not the main part,
of the sanction imposed upon the defaulting State. It acts as an
injunction. to bring about its consent. The same can be said of the
kind of “‘veto”’ which the party represented on the commission
will have in practice. This “veto” results exclusively from the
default of the other party which has an easy means of suppressing
it at any time by filling the empty seat.

15.—None of these obstacles has been sufficient to set aside
procedure by default in similar circumstances in international
law.

Absence of means of defence and absence of counsel is far more
serious than the absence of participation in the judgment of a
national member, to whom even the Statute of the International
Court of Justice has attributed a purely optional character. All
these consequences, however, are also accepted as a new sanction
against the party which does not appear in Court.

In my opinion, the absence of the “representative” of one of
the parties is no reason for suspecting the third member, whose
function is not in any way changed thereby. Whether he acts with
one or two members, he remains free to have the last word.

In case of default, Article 53 of the Statute contents itself with
a recommendation to the International Court to exercise a certain
ex officio control, which it has already had occasion to exert. There is
nothing to prevent organs functioning in an incomplete way from
taking their guidance from the same principle when they are about
to make their decisions. They have every reason to do so.

(Signed) Pu. AZEVEDO.

37
